Citation Nr: 0207351	
Decision Date: 06/13/02    Archive Date: 07/11/02

DOCKET NO.  97-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than November 14, 
1989 for service connection for residuals of an injury of the 
right lower extremity, with below-the-knee amputation, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  He died in December 1995.  It has been 
determined that the appellant, the veteran's surviving 
spouse, is entitled to receive dependency and indemnity 
compensation benefits as the result of entitlement to service 
connection for the cause of the veteran's death.

During his lifetime, the veteran had appealed the question of 
entitlement to service connection for residuals of an injury 
of the right lower extremity, with below-the-knee amputation.  
He died before this appeal was completed.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, which, in pertinent part, granted service 
connection for residuals of an injury to the right lower 
extremity, with below-the-knee amputation, as secondary to 
the veteran's service-connected PTSD and assigned a 60 
percent rating, effective from November 14, 1989.  This 
rating decision also granted the appellant's claim for 
service connection for the cause of the veteran's death.  

The appellant requested a Central Office BVA hearing in a VA 
Form 21-4138 dated August 25, 1998.  Later, in a written 
statement dated February 22, 1999, she indicated her desire 
to cancel her personal BVA hearing scheduled on March 8, 
1999.  See 38 C.F.R. § 20.704(e) (2001).

The appellant disagreed with the effective date chosen for 
the grant of service connection for residuals of an injury of 
the right lower extremity, with below-the-knee amputation, 
indicating that she believed that the effective date for the 
grant of service connection should be September 21, 1988, the 
date of initial hospitalization for the veteran's injury to 
the right lower extremity following the traumatic accident 
that caused the injury and disability.  

The Board observes that she asserted that the April 1996 
rating decision contained clear and unmistakable error (CUE).  
In response, the RO mischaracterized its review as whether 
the April 1996 rating decision was clearly and unmistakably 
erroneous in failing to establish an earlier effective date 
and confirmed the grant of service connection for the 
disability, effective from November 14, 1989.  CUE arises 
only after a decision has become final.  Since the April 1996 
RO decision was not final as the appellant's representative 
filed a notice of disagreement (NOD) on her behalf in March 
1997, the Board finds that CUE in the April 1996 decision is 
not at issue and the issue on appeal is as described above.

In an October 1999 decision, the Board found that March 13, 
1989, the date of the original claim, was the earliest date 
for which service connection for residuals of an injury to 
the right lower extremity, including below-the-knee 
amputation, could be assigned.  The appellant appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2001, the Court granted an unopposed 
Appellee's Motion for Remand and to Stay Proceedings 
(Appellee's Motion) filed by the Secretary of Veterans 
Affairs, vacated the BVA October 1999 decision, and remanded 
the case to the Board for readjudication and disposition 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).


FINDINGS OF FACT

1. On March 13, 1989, VA received the veteran's claim for 
service connection for residuals of an injury to the right 
lower extremity.

2. In January 1990, the RO denied the veteran's claim for 
service connection for residuals of an injury to the right 
lower extremity.

3. The veteran filed a notice of disagreement (NOD) with the 
January 1990 rating decision, in May 1990.

4. The veteran died on December [redacted], 1995 and his service-
connection claim was still pending at the time of his 
death.  

5. In an April 1996 rating decision, the RO granted service 
connection for residuals of an injury to the right lower 
extremity and granted service connection for cause of the 
veteran's death.


CONCLUSION OF LAW

The proper effective date for the grant of service connection 
for residuals of an injury of the right lower extremity, with 
below-the-knee amputation, is December [redacted], 1993, and no 
earlier, for purposes of accrued benefits.  38 U.S.C.A. 
§§ 5110, 5121 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 
3.157, 3.160, 3.400, 3.1000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, during the pendency of the appeal, the VCAA 
became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of the 
claim.  

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the claim and accrued 
benefits may not be awarded for a period greater than two 
years preceding the veteran's death.  As discussed more fully 
below, even if evidence did exist pre-dating the claim that 
showed service connection was warranted for the claimed 
condition, it is legally impossible to get an effective date 
any earlier than the date the claim was ultimately received.  
38 C.F.R. § 3.400 (2001).

VA has secured or attempted to secure all relevant VA and 
private medical records.  There remains no issue as to the 
substantial completeness of the appellant's claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  The appellant has 
been advised by the November 1997 statement of the case of 
the evidence that would be necessary for her to substantiate 
her claim.  Also, there is no additional notice that could be 
provided to the appellant as to any additional information or 
lay or medical evidence that she could submit in support of 
her claim.  Under these circumstances, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  Therefore, further development 
under the VCAA is not warranted and would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Accordingly, the Board 
may proceed with the issuance of a decision. 

The veteran died on December [redacted], 1995.  At the time of his 
death, the veteran had a claim pending for service connection 
for residuals of an injury to the right lower extremity.  In 
an April 1996 rating decision, the RO, in pertinent part, 
granted service connection for residuals of an injury to the 
right lower extremity, with below-the-knee amputation, as 
secondary to the veteran's service-connected PTSD and 
assigned a 60 percent rating, effective from November 14, 
1989.  This rating decision also granted the appellant's 
claim for service connection for the cause of the veteran's 
death and combined the rating for the injury to the right 
lower extremity, with below-the-knee amputation, and the 
rating for arthralgia of the right knee. 

Upon the death of a veteran, any accrued benefits, when due 
and unpaid for a period not to exceed 2 years, are payable to 
the veteran's spouse.  38 U.S.C.A. § 5121(a)(2) (West Supp. 
2001); 38 C.F.R. § 3.1000(a) (1) (2001).  Accrued benefits 
are defined as periodic monetary benefits (other than 
insurance and servicemen's indemnity) provided by laws 
administered by the Secretary of VA, to which an individual 
was entitled at death under existing ratings or decision, or 
those based on evidence in the file at the date of death.  
Thus, a surviving spouse may claim accrued benefits by 
asserting the veteran's entitlement to certain periodic 
monetary benefits.  Lathan v. Brown, 7 Vet. App. 42, 52 
(1994); Zevalkink v. Brown, 6 Vet. App. 483, 490- 91 (1994), 
aff'd 102 F.3d 1236 (Fed. Cir. 1996), cert. denied 117 S. Ct. 
2478 (1997).  In other words, because the appellant's claim 
is derivative of the veteran's claim that was pending at the 
time of his death, her entitlement is limited to the 
entitlement arising from the veteran's claim.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  One category of 
accrued benefits, the type claimed here, is VA compensation 
due to a veteran at the date of the veteran's death by virtue 
of the veteran's entitlement to an earlier effective date for 
the award of such compensation.

Service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 (1995).  
The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001) and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991). 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2001).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2001).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims -- formal and informal 
-- for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then 
the date of the informal claim must be accepted as the date 
of claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

The regulations also stipulate that under 38 C.F.R. § 3.157, 
an informal claim may consist of a report of examination or 
hospitalization.  The date of VA outpatient or hospital 
examination or treatment will be accepted as the date of 
receipt of a claim. The date of receipt of evidence from a 
private physician or layman will be accepted when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157 (2001).  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  The Court has held that a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  Crawford v. Brown, 5 Vet. App. 33, 35-36 
(1993); 38 C.F.R. 
§ 3.157 (2001).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (2001).

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  The 
date of an award based upon an original claim or a claim to 
reopen a final adjudication can be no earlier than the date 
or receipt of the application for the award in question.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(a), (b).  
Although an exception allowing the effective date to extend 
back to the date of the veteran's separation from service 
exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, 38 U.S.C.A. § 5110(b)(1) (West 1991), that exception 
is inapplicable to this case, since the veteran's December 
1945 service-connection claim did not, and could not, include 
a claim for an injury, which happened in 1988.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant, and by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed, will be considered as having 
been filed in connection with a claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b) 
(2001).

The effective date for the grant of service connection when 
new and material evidence is received pursuant to 38 C.F.R. § 
3.156 (other than service department records), when received 
within the appellate period, will be assigned as though the 
former decision had not been rendered.  38 C.F.R. § 3.400(q) 
(2001).

The appellant contends that the April 1996 rating decision, 
awarding service connection effective from November 14, 1989 
was erroneous.  She contends that the March 1989 rating 
action had not become final, due to the veteran's submission 
of new and material evidence in November 1989.  She maintains 
that pertinent laws and regulations permit an effective date 
back to the original date of claim.  She also contends that 
the report of the veteran's hospitalization at a private 
medical facility in September 1988 for the crush injury of 
the right lower extremity should be considered the original 
date for an informal claim for service connection for this 
disability.
The Board notes that 38 U.S.C.A. § 5121(a) was amended in 
1996 to provide for payment of accrued benefits for a period 
not to exceed two years prior to the death of the individual 
entitled to receive periodic monetary benefits.  (Before 
that, payment was not to exceed one year prior to death.)  
The VA General Counsel has held that the amended version of 
Section 5121(a) applies to claims for accrued benefits based 
on deaths that occurred prior to the October 9, 1996, date of 
enactment of the amendment to the statute that were not 
finally decided prior to that date.  VAOPGCPREC 16-97.  That 
is the case here.

The Board initially notes that the claimant properly filed an 
application for accrued benefits within one year after the 
date of the veteran's death.  See 38 C.F.R. 
§ 3.1000 (c).  In analyzing the claim for an effective date 
earlier than November 14, 1989, for service-connected 
residuals of an injury to the right lower extremity, with 
below-the-knee amputation, for purposes of accrued benefits, 
the Board observes that accrued benefits may be paid to a 
spouse for a period not to exceed two years prior to the 
veteran's death if he was entitled to periodic monetary 
benefits at death under existing ratings or decisions, or 
based on evidence on file at the date of death.  38 C.F.R. § 
3.1000 (a).  In short, accrued benefits may only be paid for 
a period not to exceed two years.  38 U.S.C.A. § 5121(a) 
(West Supp. 2001).  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (the payment of monetary benefits must be authorized 
by statute).

In this instance, the veteran was not entitled to periodic 
monetary benefits at death based upon existing ratings or 
decisions.  However, in an April 1996 decision, the RO 
determined that a claim for service connection for residuals 
of an injury to the right lower extremity, with below-the-
knee amputation, as secondary to the veteran's service-
connected PTSD, was pending at the time of the veteran's 
death and granted service connection based on evidence of 
record.

Basically, the veteran submitted a claim for service 
connection for residuals of an injury to the right lower 
extremity, including a below-the-knee amputation, on March 
13, 1989.  This was the first indication, in writing, of any 
kind that the veteran desired service connection for 
residuals of an injury to the right lower extremity.  The 
appellant's letter dated March 12, 1989, identified the 
benefit being sought and submitted evidence relating to the 
disability.  In this regard, the St. Cloud Hospital report, 
showing the veteran's hospitalization in September and 
October 1988, and the VA hospital report, showing his 
transfer to a VA medical facility in October 1988, do not 
represent informal claims for service connection for 
residuals of an injury of the right lower extremity.  These 
reports, standing alone, do not indicate in any way that the 
veteran was seeking service connection for residuals of an 
injury to the right lower extremity, or indicate that such 
residuals were in any way related to the veteran's PTSD.  
Thus, these reports are not considered informal claims for 
service connection under the provisions of 38 C.F.R. § 3.155.

In addition, these hospital reports are not considered an 
informal claim for increased benefits or an informal claim to 
reopen under the provisions of 38 C.F.R. § 3.157, since VA 
medical reports and private medical reports may be recognized 
as informal claims to reopen or as a claim for increased 
compensation benefits, only if there is a previously 
disallowed claim.  In this case, the hospital report from St. 
Cloud Hospital and from the VA medical facility, showing his 
hospitalizations in September and October 1988 predate the 
veteran's original claim, and were not received subsequent to 
any disallowance of the claim for service connection for 
disability of the right lower extremity due to an injury 
sustained in 1988.  Thus, these reports cannot be considered 
as a claim to reopen or for increased benefits under the 
provisions of 38 C.F.R. § 3.157.

The March 1989 rating decision denied service connection for 
a crush injury of the right lower extremity, with below-the-
knee amputation, noting that the evidence did not indicate 
that the veteran's service-connected PTSD was the direct and 
proximate cause of the injury that resulted in the amputation 
of his right lower extremity.  The veteran then submitted 
additional evidence in December 1989, the VA psychologist's 
report dated November 14, 1989.  Although the November 1989 
psychologist's report did not provide a statement that 
indicated that there was a causal connection between the 
veteran's PTSD and the injury to the right lower extremity, 
it was the first statement to imply some link between the 
injury and the veteran's service-connected PTSD.  The RO has 
recognized that this was evidence that needed to be 
considered, but treated it as new and material evidence to 
reopen the claim.

In a January 1990 rating decision, the RO confirmed its 
earlier denial of the veteran's claim for service connection 
for a crush injury of the right lower extremity, with below-
the-knee amputation.  The veteran then submitted a timely NOD 
and appeal to this rating decision, denying service 
connection for a crush injury of the right lower extremity, 
with below-the-knee amputation.

In this regard, when new and material evidence is received 
prior to the expiration of the appeal period, such evidence 
will be considered as having been filed in connection with 
the claim which was pending at the beginning of the appeal 
period.  38 C.F.R. § 3.156.  After 1990, additional evidence 
was received, including the 1996 statement, showing a causal 
connection between the veteran's PTSD and the veteran's 
injury to the right lower extremity.

During this period of time, there was no finally adjudicated 
claim, as the March 1989 rating action did not become final 
by the expiration of one year after the date of notice of the 
disallowance.  Since new and material evidence was received 
in late 1989, such evidence must be considered as having been 
filed in connection with the claim, which was pending at the 
time (the original claim received in March 1989).  The 
psychologist's statement received in late 1989 suggested, but 
did not show, a relationship between the veteran's PTSD and 
his injury to the right lower extremity.  This causal 
relationship was established later.  The evidence received in 
late 1989 was the first evidence suggesting a relationship.  
The effective date of the grant of service connection based 
on this evidence received in late 1989, within the appeal 
period, will be as though the former rating decision of March 
1989 had not been rendered.  38 C.F.R. § 3.400(q).

The effective date for the grant of service connection for 
residuals of an injury of the right lower extremity, with 
below-the-knee amputation, is assigned in accordance with the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
veteran's service-connection claim was received by the RO on 
March 13, 1989.  See 38 C.F.R. § 3.160.  Thus, as an original 
claim, the earliest date for which entitlement to service 
connection for residuals of an injury of the right lower 
extremity, with below-the-knee amputation, could normally be 
granted is the date of receipt of the veteran's claim, which 
is March 13, 1989.  See 38 C.F.R. 
§ 3.400(b)(2).  An effective date earlier than March 13, 
1989, date of receipt of the original claim, is not 
warranted, since the original claim for service connection 
was not filed within one year after military service.  See 38 
C.F.R. § 3.400(b)(2).  However, as stated earlier, this claim 
is for accrued benefits and the law and regulations 
pertaining to accrued benefits only allow payment for a 
period not to exceed two years.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000.

Based upon the above findings, the Board concludes that 
accrued benefits for residuals of an injury of the right 
lower extremity, with below-the-knee amputation, may be paid 
to the claimant for a period of two years preceding the 
veteran's death.  The Board acknowledges the claimant's 
contention that the veteran was entitled to the award of 
service connection back to 1988; however, accrued benefits 
may not be awarded for a period greater than two years before 
the veteran's death on December [redacted], 1995. 

Conclusion

The Board acknowledges that it has decided the issue on a 
different basis than did the RO.  When the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must be considered whether the veteran has been given 
adequate notice and opportunity to respond and, if not, 
whether the veteran will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board concludes that 
the claimant has not been prejudiced by this decision.  The 
Board finds that there is simply no legal basis for assigning 
an effective date prior to December [redacted], 1993 for accrued 
purposes for the award of service connection for residuals of 
an injury of the right lower extremity.  See Shields v. 
Brown, 8 Vet. App. 346, 349 (1995) (an earlier effective date 
cannot be granted in the absence of statutory authority).  
Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than November 14, 
1989 for service connection for residuals of an injury of the 
right lower extremity, with below-the-knee amputation, for 
purposes of accrued benefits, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

